Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 1 (line 24), the phrase “the other terminal” has been replaced with the phrase   --another terminal-- merely to correct the antecedent basis since the other terminal was not previously described.
In Claim 3 (line 7), the phrase “the other terminal” has been replaced with the phrase     --the another terminal-- merely to correct the antecedent basis consistent with the above amendment to Claim 1. 
In Claim 10 (line 2), the phrase “the other terminal” has been replaced with the phrase     --the another terminal-- merely to correct the antecedent basis consistent with the above amendment to Claim 1. 
In Claim 11 (line 3), the phrase “the other terminal” has been replaced with the phrase     --the another terminal-- merely to correct the antecedent basis consistent with the above amendment to Claim 1. 
In Claim 12 (line 2), the phrase “the other terminal” has been replaced with the phrase     --the another terminal-- merely to correct the antecedent basis consistent with the above amendment to Claim 1. 
In Claim 12 (line 4), the phrase “the other terminal” has been replaced with the phrase     --the another terminal-- merely to correct the antecedent basis consistent with the above amendment to Claim 1. 
In Claim 13 (line 3), the phrase “the other terminal” has been replaced with the phrase     --the another terminal-- merely to correct the antecedent basis consistent with the above amendment to Claim 1. 

Allowable Subject Matter
Claims 1-15 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan et al. (US 2008/0258848) teaches a spring loaded interconnector.
Keesey et al. (US 6,366,185) teaches a vertical interconnect.
Yuan et al. (US 2017/0077573) teaches a dielectric filter.
Tong (US 2015/0061794) teaches a cavity filter connector.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the cavity filter including the claimed combination of features with a dielectric body inserted into a terminal insertion port to surround the terminal section; and 15an elastic member having an edge whose portion is supported by the dielectric body, the elastic member being configured to elastically support the terminal section by means of an operation in which a hollow portion of the elastic member is vertically deformed relative to the 20portion of the edge when an assembly force is applied to the terminal section supported to pass through the hollow portion, wherein the terminal section comprises: one terminal coming into contact with the electrode 25pad; and 35Attorney Docket No. SA02.KM071 another terminal connected to the RF signal connector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843